Cobb, P. J.
A bill of exceptions in which there is no attempt to assign error upon a judgment rendered by the court without the intervention of' a jury, except to state the contents of the judgment and follow the same with a statement that plaintiff in error comes “within less than thirty days from the said judgment and excepts to the same and assigns the same as error,” does not comply with the statutory requirement that alleged errors shall be plainly and, distinctly pointed out. Wheeler v. Worley, 110 Ga. 518; Neal Loan & Bkg. Co. v. Wright, 116 Ga. 395, and eases cited. Writ of error dismissed.

All the Justices concur.